Citation Nr: 1610503	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected diabetic retinopathy.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected diabetic retinopathy, to include on an extra-schdular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION


The Veteran served on active duty from June 1965 to May 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO granted service connection and assigned an initial 20 percent rating for diabetes mellitus, type II, with renal and neurological complications, effective July 1, 2003.  The Veteran filed a notice of disagreement (NOD) in March 2004.

In an April 2004 rating decision, the RO in St. Petersburg, Florida, recharacterized the Veteran's disability as diabetes mellitus, type II, with diabetic retinopathy and granted an earlier effective date for the grant of service connection, effective July 1, 2002.  The RO also awarded service connection for diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities as associated complications included in the evaluation of service-connected diabetes mellitus, effective January 14, 2003, and continued the 20 percent rating assigned to the disability.  

In a July 2004 statement, the Veteran expressed his disagreement with the 20 percent rating, after which the RO issued a statement of the case (SOC) in January 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In a March 2006 rating decision, the RO continued the 20 percent rating for the Veteran's type II diabetes mellitus, diabetic retinopathy, diabetic nephropathy, peripheral vascular disease of the bilateral lower extremities, and characterized the service-connected disability to include additional complications of erectile dysfunction, and folliculitis.  The RO also granted special monthly compensation based on loss of use of a creative organ, effective June 6, 2005.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In October 2008, the Board remanded the increased rating claim for diabetes mellitus, type II, and associated conditions, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the RO/AMC continued to deny the claim for an initial rating in excess of 20 percent for diabetes mellitus, type II, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (as reflected in a July 2009 supplemental SOC (SSOC)).  The AMC also granted separate ratings for peripheral neuropathy of the right lower extremity (10 percent, effective January 14, 2003), peripheral neuropathy of the left lower extremity (10 percent, effective January 14, 2003), retinopathy (10 percent, effective July 1, 2002), folliculitis (0 percent, effective January 14, 2003), and erectile dysfunction (0 percent, effective June 6, 2005), and returned these matters to the Board for further consideration.

After the AMC assigned separate, compensable ratings for other complications, the Veteran expressed disagreement only with the rating assigned for retinopathy.  Thus, in December 2010, consistent with the record, the Board recharacterized the issues remaining on appeal as involving only the initial ratings assigned for diabetes mellitus, type II, and retinopathy.  Because the appeal involved disagreement with the initial rating assigned following the grant of service connection for diabetes mellitus, type II (with retinopathy), the Board characterized the issues on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board also noted that the Veteran had raised a claim for a TDIU due to retinopathy and that such claim was essentially a component of the claim for a higher rating for retinopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal was therefore recharacterized to include this matter.  

In its December 2010 decision, the Board denied the Veteran's appeal for a higher initial rating for diabetes mellitus, type II, with nephropathy, peripheral vascular disease, erectile dysfunction, and folliculitis.  The Board also remanded the claim for a higher rating for retinopathy and the matter of a TDIU due to retinopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), to the RO, via the AMC, for further action.  After completing the requested development, the AMC continued to deny the claim for an initial rating in excess of 10 percent for retinopathy, to include a TDIU on either a schedular or extra-schedular basis (as reflected in the September 2011 SSOC).  Thereafter, the matters on appeal were returned to the Board for further appellate consideration. 

In May 2012, the Board, again, remanded the claims on appeal to the RO, via the AMC, for further action, to include obtaining all outstanding VA treatment records identified by the record.  After attempted to accomplish the requested action, the AMC continued to deny the claims on appeal (as reflected in a January 2015 SSOC and returned the matter to the Board).  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

For the reasons expressed below, the matters on appeal are, again, being remanded agency of original jurisdiction (AOJ)  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these  matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2012, the Board remanded the claims on appeal for additional development, to include obtaining all outstanding VA treatment records from the Decatur (Atlanta), Georgia, VA Medical Center (VAMC) dated since July 1, 2001..  While the Board noted that the evidentiary record did not contain the report of the October 5, 2008 ophthalmological examination referenced in the April 2009 VA diabetes examination report, the Board specifically requested that the AOJ obtain all outstanding, pertinent treatment records dated since July 1, 2001, as those records likely contained information and evidence pertinent to the Veteran's initial rating claim on appeal.  

Review of the record reveals that, in August 2014, the AOJ personnel requested to obtain the Veteran's VA medical records dated from July 1, 2001.  In January 2015, the AOJ uploaded a number of VA treatment records to the Veteran's Virtual VA file, including treatment records from the Augusta, Georgia, VAMC dated from May 3, 2011 to June 22, 2012; and records from the Atlanta VAMC dated from August 13, 2008 to January 28, 2015.  There is, however, no indication that the AOJ made a determination that records dated from July 1, 2001 to August 13, 2008 do not exist or that further efforts to obtain those records would be futile, or gave notice to the Veteran to that effect.  See 38 C.F.R. § 3.159(c)(2) (2015). 

In this regard, the Board notes that if, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  See 38 C.F.R. § 3.159(e) (2015).  The Board also emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, the Board finds that another remand is needed in order for the AOJ to obtain all outstanding, pertinent VA treatment records dated from July 1, 2001 to August 13, 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities-to include an unavailability determination with appropriate notice to the Veteran (as warranted).  For the sake of efficiency, on remand, the AOJ should also associate with the claims file any other outstanding pertinent records since January 2015.  
Also, to  ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal (to include as regards pertinent private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

The AOJ should adjudicate both claims on the basis of all pertinent evidence added to the claims file since the AOJ's last adjudication of the claims (to include the additional evidence and argument referenced above).  The AOJ's adjudication of the claim for higher rating should include continued consideration of whether staged rating, pursuant to Fenderson, supra,  is warranted. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from July 1, 2001 to August 13, 2008, and since January 2015.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities( to include an unavailability determination with appropriate notice to the Veteran (as warranted),

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


